               Case 1:16-cr-00640-BMC Document 804 Filed 10/04/19 Page 1 of 1 PageID #: 13294
                                                             NOTICE OF APPEAL
                                                     UNITED STATES DISTRICT COURT
                                                         Eastern               District of             New York


                  UNITED STATES OF AMERICA
                                                                                   Docket Number                       16-CR-640 (BMC)
                               - against -
                                                                                                The Honorable Brian M. Cogan
                         MARK NORDLICHT,                                                                    (District Court Judge)

                                                    Defendant.


       Notice is hereby given that              the United States of America
       appeals to the United States Court of Appeals for the Second Circuit from the:

       Judgment                ;   Order        X    ;    Other            ;        granting motion for new trial                                           .
                                                                                                                     (specify)
       entered in this action on                          September 27, 2019                                                                                .
                                                                                             (specify)

       Offense occurred after November 1, 1987                    Yes     X            No              .

       The appeal concerns:               order granting motion for new trial                                                                               .

Date                         October 4, 2019                                                        David C. James, AUSA
                                                                                                           (Counsel for Appellant)

TO:     Jose Baez, Esq.                                                        Address:      U.S. Attorney’s Office - E.D.N.Y.
        The Baez Law Firm                                                                    271 Cadman Plaza East
        1200 Brickell Ave, Suite 620                                                         Brooklyn, New York, 11201
        Miami, FL 33131
                                                                               Telephone Number:            718-254-6282
                                                                               E-Mail:                      David.James@usdoj.gov

       (TO BE COMPLETED BY ATTORNEY)


         ► QUESTIONNAIRE                                   ► TRANSCRIPT ORDER            ► DESCRIPTION OF PROCEEDINGS FOR WHICH
                                                                                   TRANSCRIPT IS REQUIRED (INCLUDE DATE)

              I am ordering a transcript.                                                       Dates
        X     I am not ordering a transcript.              Prepare transcript of
                                                                 Pre-trial proceedings
        Reason:                                                  Trial
              Daily copy is available                            Sentence
          X   U.S. Attorney has placed order                     Post-trial proceedings
              Other. Attach explanation


       The ATTORNEY certifies that he/she will make satisfactory arrangements with the court reporter for payment of the cost of the
       transcript. (FRAP 10(b))    ► Method of payment         Funds       CJA Form 24

       ATTORNEY’S signature            /s/ David C. James                                       Date            October 4, 2019


        ► COURT REPORTER ACKNOWLEDGMENT                               To be completed by Court Reporter and forwarded to Court of Appeals.

       Date order received                               Estimated completion date                          Estimated number of pages




       Date                                               Signature
                                                                                                                 (Court Reporter)
                                                                      COPY1 - ORIGINAL
                                                                                                                                     *U.S. GPO: 2001-611-552/60
